                                                              Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 1 of 31 Page ID #:43



                                                         1     CLARKSON LAW FIRM, P.C.
                                                         2     Ryan J. Clarkson (SBN 257074)
                                                               rclarkson@clarksonlawfirm.com
                                                         3     Shireen M. Clarkson (SBN 237882)
                                                         4     sclarkson@clarksonlawfirm.com
                                                               Yana Hart (SBN: 306499)
                                                         5     yhart@clarksonlawfirm.com
                                                         6     9255 Sunset Blvd., Suite 804
                                                               Los Angeles, CA 90069
                                                         7     Tel: (213) 788-4050
                                                         8     Fax: (213) 788-4070
                                                         9     Attorneys for Plaintiffs
                                                         10                                    UNITED STATES DISTRICT COURT
                                                         11                                  CENTRAL DISTRICT OF CALIFORNIA
                                                         12
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                               STEPHANIE ESCOBAR and                             Case No.
                                                         13
                                                               ANNEMARIE NEWBOLD,
                                                         14    individually and on behalf of all others          CLASS ACTION COMPLAINT
                                                               similarly situated,                               1. VIOLATION OF CALIFORNIA
                                                         15                                                         CONSUMERS LEGAL REMEDIES
                                                         16                              Plaintiffs,                ACT, CIVIL CODE § 1750, et. seq.
                                                                                                                 2. VIOLATION OF CALIFORNIA
                                                         17                                                         FALSE ADVERTISING LAW,
                                                                       vs.                                          BUSINESS AND PROFESSIONS
                                                         18                                                         CODE § 17500, et. seq.
                                                         19
                                                               SNAPPLE BEVERAGE CORP. and                        3. VIOLATION OF CALIFORNIA
                                                               KEURIG DR. PEPPER INC.,                              UNFAIR COMPETITION LAW,
                                                         20                                                         BUSINESS AND PROFESSIONS
                                                                                         Defendants.                CODE § 17200, et. seq.
                                                         21                                                      4. UNJUST ENRICHMENT
                                                                                                                 5. BREACH OF EXPRESS
                                                         22                                                         WARRANTY
                                                         23
                                                                                                                 DEMAND FOR JURY TRIAL
                                                         24

                                                         25            Plaintiffs Stephanie Escobar and Annemarie Newbold (“Plaintiffs”),
                                                         26    individually and on behalf of all other similarly situated purchasers (the “Class”),
                                                         27    bring this class action lawsuit against Snapple Beverage Corp. and Keurig Dr. Pepper
                                                         28    Inc. (collectively referred to herein as “Defendants”), and allege as follows:

                                                              Error! Unknown document property name.
                                                                                                       CLASS ACTION COMPLAINT
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 2 of 31 Page ID #:44




                                1                                               INTRODUCTION
                                2             1.      Defendants peddle Snapple beverage products, including their Apple,
                                3    Watermelon Lemonade, Kiwi Strawberry, Mango Madness, Orangeade, Raspberry
                                4    Peach, Strawberry Pineapple Lemonade, Lemonade, and Pink Lemonade (the
                                5    “Products”) as “All Natural.” In reality, and unbeknownst to consumers who rely on
                                6    Defendants’ name and reputation, the Products contain added coloring, rendering the
                                7    “All Natural” labels false, misleading, and deceptive. True and correct representations
                                8    of the Products’ front labels are set forth below.
                                9

                               10

                               11
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12
  Los Angeles, CA 90069




                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28

                                                                                        1
                                    Error! Unknown document property name.              1 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 3 of 31 Page ID #:45




                                1

                                2

                                3

                                4

                                5

                                6

                                7

                                8
                                9

                               10

                               11
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12
  Los Angeles, CA 90069




                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28

                                                                                        2
                                    Error! Unknown document property name.              2 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 4 of 31 Page ID #:46




                                1             2.      Plaintiffs bring this class action lawsuit on behalf of all purchasers of the
                                2    Products within the United States, or alternatively, within the State of California,
                                3    during the last four years.
                                4             3.      Plaintiffs bring this class action against Defendants, who are among the
                                5    United States’ leading producers of beverage products. Defendants have realized that,
                                6    based on the public’s concern about natural and healthy foods, there is a financial
                                7    benefit to be derived in selling products claiming to be natural. Accordingly,
                                8    Defendants label their Products as “All Natural,” even though the Products contain
                                9    added color in violation of California and federal advertising laws.
                               10             4.      Plaintiffs seek to secure injunctive relief and restitution for the Class
                               11    against Defendants for false and misleading advertising in violation of California’s
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    Business & Professions Code section 17200, et seq., Business & Professions Code
  Los Angeles, CA 90069




                               13    section 17500, et seq., and the Consumers Legal Remedies Act Civil Code section
                               14    1750, et seq. Defendants made and continue to make false and misleading statements
                               15    in their advertising of the Products. Specifically, Defendants label the Products as
                               16    “All Natural” and market them as such, even though the Products contain coloring
                               17    additives that are not expected to be found in natural fruit drinks.
                               18             5.      By letter dated January 8, 2021, Plaintiffs advised Defendants of their
                               19    false and misleading claims pursuant to California Civil Code Section 1782(a).
                               20    Plaintiff has provided Defendant with notice of its violations of the CLRA pursuant
                               21    to Civil Code section 1782(a).
                               22                                                   PARTIES
                               23             6.      Plaintiffs are, and at all times relevant hereto were, citizens of the United
                               24    States. Plaintiff Stephanie Escobar is a citizen of California. Plaintiff Stephanie
                               25    Escobar purchased the All Natural Snapple Apple from a Ralphs store in Culver City,
                               26    California in 2019. Plaintiff Annemarie Newbold is a citizen of Kentucky. Plaintiff
                               27    Annemarie Newbold purchased the All Natural Snapple Apple from a Target store in
                               28    Louisville, Kentucky in 2019. In making their purchases, Plaintiffs relied upon
                                                                                        3
                                    Error! Unknown document property name.              3 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 5 of 31 Page ID #:47




                                1    Defendants’ labeling and advertising claims, namely, the “All Natural” label clearly
                                2    printed on the front of the bottles. These claims were prepared and approved by
                                3    Defendants and their agents and disseminated statewide and nationwide, to encourage
                                4    consumers to purchase the Products. If Plaintiffs had known that the Products were
                                5    not completely natural, they would not have purchased the Products.
                                6             7.      Keurig Dr. Pepper Inc. is a corporation headquartered in Plano, Texas.
                                7    Keurig Dr. Pepper Inc. maintains its principal business office at 5301 Legacy Dr.
                                8    Plano, Texas 75024. Keurig Dr. Pepper Inc., directly and through its agents, has
                                9    substantial contacts with and receives substantial benefits and income from and
                               10    through the State of California. Keurig Dr Pepper Inc. is one of the owners,
                               11    manufacturers, and distributors of the Products, and is one of the companies that
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    created and/or authorized the false, misleading, and deceptive packaging of the
  Los Angeles, CA 90069




                               13    Products.
                               14             8.      Snapple Beverage Corp. is a corporation headquartered in Plano, Texas.
                               15    Snapple Beverage Corp. maintains its principal business office at 5301 Legacy Dr.
                               16    Plano, Texas 75024. Snapple Beverage Corp., directly and through its agents, has
                               17    substantial contacts with and receives substantial benefits and income from and
                               18    through the State of California. Snapple Beverage Corp. is one of the owners,
                               19    manufacturers, and distributors of the Products, and is one of the companies that
                               20    created and/or authorized the false, misleading, and deceptive packaging of the
                               21    Products.
                               22                                        JURISDICTION AND VENUE
                               23             9.      This Court has subject matter jurisdiction of this action pursuant to 28
                               24    U.S.C. Section 1332 of the Class Action Fairness Act of 2005 because: (i) there are
                               25    100 or more class members, (ii) there is an aggregate amount in controversy
                               26    exceeding $5,000,000, exclusive of interest and costs, and (iii) there is minimal
                               27    diversity because at least one Plaintiff and Defendants are citizens of different states.
                               28

                                                                                        4
                                    Error! Unknown document property name.              4 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 6 of 31 Page ID #:48




                                1    The Court has supplemental jurisdiction over any state law claims pursuant to 28
                                2    U.S.C. Section 1367.
                                3             10. Pursuant to 28 U.S.C. Section 1391, this Court is the proper venue for this
                                4    action because a substantial part of the events, omissions, and acts giving rise to the
                                5    claims herein occurred in this District: Plaintiff Stephanie Escobar is a citizen of
                                6    California who resides in this District; Defendants made the challenged false
                                7    representations to Plaintiff in this District; Ms. Escobar purchased the Products in this
                                8    District; and Ms. Escobar consumed the Products within this District. Moreover,
                                9    Defendants receive substantial compensation from sales in this District, and
                               10    Defendants made numerous misrepresentations which had a substantial effect in this
                               11    District involving their labeling and advertising representations.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12             11. Defendants are subject to personal jurisdiction in California based upon
  Los Angeles, CA 90069




                               13    sufficient minimum contacts which exist between Defendants and California.
                               14    Defendants are authorized to do and are doing business in California.
                               15                                            FACTUAL ALLEGATIONS
                               16             12. Defendants label and advertise their Products as “All Natural.” In reality,
                               17    the Products are not “All Natural” because they contain added color. The specific
                               18    food coloring agents in the Products are “vegetable and fruit juice concentrates,”
                               19    “vegetable juice concentrates,” “fruit juice concentrates,” and/or “beta carotene.”
                               20             13. The Food and Drug Administration (“FDA”) does not regard foods with
                               21    added coloring as natural, no matter the source of the coloring agent. According to
                               22    their guidelines, they “have considered ‘natural’ to mean that nothing artificial or
                               23    synthetic (including colors regardless of source) is included in, or has been added to,
                               24    the product that would not normally be expected to be there (56 FR 60421 at
                               25    60466).” 1
                               26
                                     1
                                       Leslie Kux, FDA Rulemaking Re Term Natural, 12 November 2015.
                               27    https://www.federalregister.gov/documents/2015/11/12/2015-28779/use-of-the-
                               28    term-natural-in-the-labeling-of-human-food-products-request-for-information-and-
                                     comments. (Last visited February 10, 2021).
                                                                                        5
                                    Error! Unknown document property name.              5 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 7 of 31 Page ID #:49




                                1             14. On November 10, 2015, in response to citizen petitions and consumer
                                2    requests, the FDA announced the establishment of a docket to receive information
                                3    and comments on the use of the term “natural” in the labeling of human food products
                                4    to determine whether a definition of “natural” should be established.
                                5             15. Among the 7,687 public comments received by the FDA, not one
                                6    comment from the public stated that “natural” should be allowed in food labeling if
                                7    color is added to a food; rather, hundreds of comments stated “natural” should only
                                8    be used for foods which are free from added coloring. Some representative examples
                                9    include:
                               10                      a.      “When I see the word ‘Natural’ on packaging, I expect the contents
                               11    to have only ingredients as they are found in nature. No chemicals, no coloring, no
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    flavoring, no GMO’s.” (Comment from Kristine Milochik. Posted 02/23/2016)
  Los Angeles, CA 90069




                               13                      b.      “I think the term ‘Natural’ should be banned from food labeling. It
                               14    is too ambiguous! It should be removed from all descriptors, including: Natural
                               15    Flavor, Natural colors, All Natural and so on. I think for the interest of transparency
                               16    all food ingredients should be simply labeled. The consumer has the right to know
                               17    what they are eating or drinking.” (Comment from Daniel Kinkelaar. Posted
                               18    08/26/2016)
                               19                      c.      “I firmly believe that consumers should be made aware of what
                               20    they are purchasing when shopping for food and too many times companies are
                               21    fooling the public by using the word ‘Natural’ when in fact it is not. When I see the
                               22    word Natural on a food product, I consider this to mean that it is free from all
                               23    additives, GMOs, Preservatives, Drugs, or colors. It is in it’s natural state. I would
                               24    like to see the FDA put more stringent requirements on companies who wish to use
                               25    this term in their products.” (Comment from Artemis Hader. Posted on 02/18/2016)
                               26                      d.      “The term ‘Natural’ should only appear on foods that are organic
                               27    without any preservatives or man-made chemicals. The food should be GMO-free and
                               28    contain no added colors, flavors, or synthetic substances. If a food product fails to

                                                                                        6
                                    Error! Unknown document property name.              6 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 8 of 31 Page ID #:50




                                1    meet any of these requirements, then it should not be allowed to have the label
                                2    ‘Natural’ on it.” (Comment from Sara Burr. Posted on 03/16/2016)
                                3                      e.      “Natural should indeed mean no preservatives, additives, GMO's
                                4    and or flavor or color enhancers…” (Comment from Roy Collicutt. Posted on
                                5    03/15/2016)
                                6             16. To date, the FDA has not announced its decision to further define or
                                7    regulate the term “natural” in food labeling.
                                8             17. The “All Natural” label is prominently and conspicuously printed on the
                                9    front of the Products. But the added coloring agents in the Products render the “All
                               10    Natural” label claims false. The added coloring agents, regardless of their source, are
                               11    not ingredients consumers would normally expect to be included products that are
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    labeled as “All Natural.”
  Los Angeles, CA 90069




                               13             18. There are market incentives for companies to label their products as
                               14    “natural.” According to a national representative survey, more than half of consumers
                               15    look for products with a “natural” food label, often under “the false belief that they’re
                               16    produced without...artificial ingredients.” 2 As stated supra, the FDA considers
                               17    “natural” to be defined as a product that includes nothing artificial “including colors
                               18    regardless of source” [emphasis added].3 The process by which naturally-sourced
                               19    food coloring is added to products alters their status and renders them as no longer
                               20    “natural.” Therefore, the reasonable consumer will pay a price premium for products
                               21    with an “All Natural” label because they believe these products are safer, more
                               22    nutritious, or otherwise have different attributes than products that do not have the
                               23    label, all things being equal. Thus, these market forces push producers, like
                               24    Defendants, to deceptively label their products as “All Natural” to give themselves a
                               25    market advantage.
                               26
                                     2
                                       Andrea Rock, “Peeling Back the ‘Natural’ Food Label.” Consumer Reports, 27
                               27    January 2016. https://www.consumerreports.org/food-safety/peeling-back-the-
                               28    natural-food-label/ (Last visited February 10, 2021).
                                     3
                                       See Leslie Kux, supra note 1.
                                                                                        7
                                    Error! Unknown document property name.              7 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 9 of 31 Page ID #:51




                                1             19. Reasonable consumers do not expect a product prominently labeled as
                                2    “All Natural” to have added coloring. The Products’ labels have the “capacity,
                                3    likelihood, or tendency to deceive or confuse the public” into believing that they are
                                4    fully natural and are truthfully labeled. Williams v. Gerber Prods. Co., 552 F.3d 934,
                                5    938 (9th Cir. 2008) (citing Kasky v. Nike, Inc., 27 Cal.4th 939, 951 (2002) and Leoni
                                6    v. State Bar, 39 Cal. 3d 609, 626 (1985)) (The California Supreme Court has
                                7    recognized “that [consumer protection] laws prohibit ‘not only advertising which is
                                8    false, but also advertising which, although true, is either actually misleading or which
                                9    has a capacity, likelihood or tendency to deceive or confuse the public.’”).
                               10             20. Plaintiffs and other consumers purchased the Products due to their belief
                               11    that the Products are safer, more nutritious, or otherwise have different attributes than
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    do products that do not have the “All Natural” label.
  Los Angeles, CA 90069




                               13             21.      Plaintiffs and the Class made their purchasing decisions in reliance upon
                               14    Defendants’ advertised claims that that Products are “All Natural.”
                               15             22.      Plaintiffs reasonably and detrimentally relied upon the Products’ front
                               16    labels indicating that the Products are “All Natural.”
                               17             23. Plaintiffs would not have purchased the Products had they known that the
                               18    Products contained ingredients that were added for coloring, thus rendering the
                               19    Products no longer “All Natural.”
                               20             24. Defendants’ conduct threatens California consumers by using false,
                               21    deceptive, and misleading labels. Defendants’ conduct also threatens other
                               22    companies, large and small, who “play by the rules.” Defendants’ conduct stifles
                               23    competition, has a negative impact on the marketplace, and reduces consumer choice.
                               24             25. There is no practical reason for the false or misleading labeling and
                               25    advertising of the Products, other than to mislead consumers as to the actual
                               26    ingredients of the Products being purchased by consumers while simultaneously
                               27    providing Defendants with a financial windfall as a result of money saved from lower
                               28    supply costs.

                                                                                        8
                                    Error! Unknown document property name.              8 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 10 of 31 Page ID #:52




                                1             26. Plaintiffs make the allegations herein upon personal knowledge as to
                                2    themselves and their own acts and experiences, and as to all other matters, upon
                                3    information and belief, including investigation conducted by their attorneys.
                                4                                            CLASS ALLEGATIONS
                                5             27. Plaintiffs bring this action on their own behalf and on behalf of all other
                                6    persons similarly situated. The Class which Plaintiffs seek to represent comprises:
                                7
                                               All persons who purchased the Products in the United States for
                                8              personal consumption and not for resale during the time period of four
                                9              years prior to the filing of the complaint through the present.

                               10              California Subclass:
                               11              All persons who purchased the Products in the State of California, for
CLARKSON LAW FIRM, P.C.




                                               personal consumption and not for resale during the time period of four
 9255 Sunset Blvd., Ste. 804




                               12
  Los Angeles, CA 90069




                                               years prior to the filing of the complaint through the present.
                               13
                                               Kentucky Subclass:
                               14              All persons who purchased the Products in the State of Kentucky, for
                               15              personal consumption and not for resale during the time period of four
                                               years prior to the filing of the complaint through the present.
                               16

                               17                Said definition may be further defined or amended by additional pleadings,
                               18    evidentiary hearings, a class certification hearing, and orders of this Court.
                               19             28. The Class (and each Subclass) is so numerous that their individual joinder
                               20    is impractical. Plaintiffs believe that the Class and each Subclass consists of hundreds
                               21    of thousands of individuals.
                               22             29. There is a well-defined community of interest in the questions of law and
                               23    fact involved affecting the parties to be represented. The questions of law and fact
                               24    common to the Class predominate over questions which may affect individual Class
                               25    members. Common questions of law and fact include, but are not limited to, the
                               26    following:
                               27

                               28

                                                                                        9
                                    Error! Unknown document property name.              9 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 11 of 31 Page ID #:53




                                1                      a.      Whether Defendants’ conduct constitutes an unfair method of
                                2    competition, or unfair or deceptive act or practice, in violation of Civil Code section
                                3    1750, et seq.;
                                4                      b.      Whether Defendants used deceptive representations in connection
                                5    with the sale of the Products in violation of Civil Code section 1750, et seq.;
                                6                      c.      Whether Defendants represented the Products as having
                                7    characteristics or qualities that they do not have in violation of Civil Code section
                                8    1750, et seq.;
                                9                      d.      Whether Defendants advertised the Products with intent not to sell
                               10    them as advertised in violation of Civil Code section 1750, et seq.;
                               11                      e.      Whether Defendants’ labeling and advertising of the Products are
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    untrue or misleading in violation of Business and Professions Code section 17500, et
  Los Angeles, CA 90069




                               13    seq.;
                               14                      f.      Whether Defendants knew or by the exercise of reasonable care
                               15    should have known their labeling and advertising was and is untrue or misleading in
                               16    violation of Business and Professions Code section 17500, et seq.;
                               17                      g.      Whether Defendants’ conduct is an unfair business practice within
                               18    the meaning of Business and Professions Code section 17200, et seq.;
                               19                      h.      Whether Defendants’ conduct is a fraudulent business practice
                               20    within the meaning of Business and Professions Code section 17200, et seq.;
                               21                      i.      Whether Defendants’ conduct is an unlawful business practice
                               22    within the meaning of Business and Professions Code section 17200, et seq.;
                               23                      j.      Whether Plaintiffs and the Class paid more money for the Products
                               24    than they actually received; and
                               25                      k.      How much more money Plaintiffs and the Class paid for the
                               26    Products than they actually received.
                               27             30. Plaintiffs’ claims are typical of the claims of the Class, and Plaintiffs will
                               28    fairly and adequately represent and protect the interests of the Class. Plaintiffs have

                                                                                        10
                                    Error! Unknown document property name.              10 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 12 of 31 Page ID #:54




                                1    retained competent and experienced counsel in class action and other complex
                                2    litigation.
                                3             31. Plaintiffs and the Class have suffered injury in fact and have lost money
                                4    as a result of Defendants’ false representations and material omissions. Plaintiffs
                                5    purchased the Products under the false belief that they were “All Natural.” Plaintiffs
                                6    relied upon Defendants’ packaging and would not have purchased the Products if they
                                7    had known that the Products contained ingredients that were added for coloring.
                                8             32. A class action is superior to other available methods for fair and efficient
                                9    adjudication of this controversy. The expense and burden of individual litigation
                               10    would make it impracticable or impossible for the Class to prosecute their claims
                               11    individually.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12             33. The trial and litigation of Plaintiffs’ claims are manageable. Individual
  Los Angeles, CA 90069




                               13    litigation of the legal and factual issues raised by Defendants’ conduct would increase
                               14    delay and expense to all parties and the court system. The class action device presents
                               15    far fewer management difficulties and provides the benefits of a single, uniform
                               16    adjudication, economies of scale, and comprehensive supervision by a single court.
                               17             34. Defendants have acted on grounds generally applicable to the entire
                               18    Class, thereby making final injunctive relief and/or corresponding declaratory relief
                               19    appropriate with respect to the Class as a whole. The prosecution of separate actions
                               20    by individual Class members would create the risk of inconsistent or varying
                               21    adjudications with respect to individual Class members that would establish
                               22    incompatible standards of conduct for Defendants.
                               23             35. Absent a class action, Defendants will likely retain the benefits of their
                               24    wrongdoing. Because of the small size of the individual Class members’ claims, few,
                               25    if any, Class members could afford to seek legal redress for the wrongs complained
                               26    of herein. Absent a representative action, the Class will continue to suffer losses and
                               27    Defendants will be allowed to continue these violations of law and to retain the
                               28    proceeds of their ill-gotten gains.

                                                                                        11
                                    Error! Unknown document property name.              11 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 13 of 31 Page ID #:55




                                1                                                 COUNT ONE
                                2                      Violation of California Consumers Legal Remedies Act,
                                3                                 California Civil Code Section 1750, et seq.
                                4             36. Plaintiffs repeat and reallege all allegations of the previous paragraphs,
                                5    and incorporate the same as if set forth herein at length.
                                6             37. Plaintiffs bring this cause of action pursuant to Civil Code section 1750,
                                7    et seq., the Consumers Legal Remedies Act (“CLRA”), on their own behalf and on
                                8    behalf of all other persons similarly situated.
                                9             38. The CLRA prohibits certain “unfair methods of competition and unfair or
                               10    deceptive acts or practices” in connection with a sale of goods.
                               11             39. The sale of Defendant’s products to Plaintiffs and Class members
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    constitutes “transaction” within the meaning of California Civil Code Section
  Los Angeles, CA 90069




                               13    1761(e).
                               14             40. Defendants products are “goods” within the meaning of California Civil
                               15    Code Section 1761.
                               16             41. The CLRA prohibits certain “unfair methods of competition and unfair or
                               17    deceptive acts or practices” in connection with a sale of goods and prohibits
                               18    “representing that goods or services have sponsorship, approval, characteristics,
                               19    ingredients, uses, benefits, or quantities that they do not have.” California Civil Code
                               20    Section 1770 (a)(5).
                               21             42.       The CLRA also prohibits representing that the products are of “a
                               22    particular standard, quality, or grade” when it is of another. California Civil Code
                               23    Section 1770(a)(7).
                               24             43.     The CLRA prohibits advertising goods with the intent not to sell them as
                               25    advertised and representing the goods have been supplied in accordance with a
                               26    previous representation when the they have not. California Civil Code Section
                               27    1770(a)(9).
                               28

                                                                                        12
                                    Error! Unknown document property name.              12 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 14 of 31 Page ID #:56




                                1             44. The practices described herein, specifically Defendants’ packaging,
                                2    advertising, and sale of the Products, were intended to result and did result in the sale
                                3    of the Products to the consuming public and violated and continue to violate the
                                4    CLRA by (1) using deceptive representations in connection with the Products; and
                                5    (2) advertising and packaging the Products with intent not to sell them as advertised.
                                6             45. Defendants fraudulently deceived Plaintiffs and the Class by
                                7    misrepresenting the Products as having characteristics which they do not have, e.g.,
                                8    advertising the Products in such a way to represent them as “All Natural” when the
                                9    Products contain coloring additives. In doing so, Defendants misrepresented and
                               10    concealed material facts from Plaintiffs and the Class. Said misrepresentations and
                               11    concealment were done with the intention of deceiving Plaintiffs and the Class and
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    depriving them of their legal rights and money.
  Los Angeles, CA 90069




                               13             46. Defendants fraudulently deceived Plaintiffs and the Class by labeling and
                               14    advertising the Products with the intent not to sell them as advertised. Specifically,
                               15    Defendants intentionally labeled and misrepresented the Products as “All Natural,”
                               16    and failed to disclose the coloring agents in the Products. In doing so, Defendants
                               17    intentionally misrepresented and concealed material facts from Plaintiffs and the
                               18    Class. Said misrepresentations and concealment were done with the intention of
                               19    deceiving Plaintiffs and the Class and depriving them of their legal rights and money.
                               20             47. Defendants knew or should have known, through the exercise of
                               21    reasonable care, that the Products’ labeling and advertising were misleading.
                               22             48. Defendants’ actions as described herein were done with conscious
                               23    disregard of Plaintiffs’ rights, and Defendants were wanton and malicious in their
                               24    concealment of the same.
                               25             49. Defendants’ labeling and advertising of the Products were a material
                               26    factor in Plaintiffs’ and the Class’s decisions to purchase the Products. Based on
                               27    Defendants’ labeling and advertising of the Products, Plaintiffs and the Class
                               28    reasonably believed that they were purchasing products that were safer, more

                                                                                        13
                                    Error! Unknown document property name.              13 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 15 of 31 Page ID #:57




                                1    nutritious, or otherwise had different attributes than products that do not have the “All
                                2    Natural” label. Had they known the truth of the matter, Plaintiffs and the Class would
                                3    not have purchased the Products.
                                4             50. Plaintiffs and the Class have suffered injury in fact and have lost money
                                5    as a result of Defendants’ unfair, unlawful, and fraudulent conduct. Specifically,
                                6    Plaintiffs paid for beverages that were different from what they were reasonably
                                7    expecting to receive when they decided to make their purchases. Plaintiffs would not
                                8    have purchased the Products had they known that the Products contained coloring
                                9    agents that rendered them not natural.
                               10             51. Defendants’ false and misleading labeling and advertising should be
                               11    enjoined due to their false, misleading, and/or deceptive nature.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12             52. By letter dated December 8, 2020, Plaintiffs advised Keurig Dr. Pepper
  Los Angeles, CA 90069




                               13    Inc. and Snapple Beverage Corp. of their false and misleading claims pursuant to
                               14    California Civil Code Section 1782(a).
                               15             53. Pursuant to Section 1780(a) of the Act, Plaintiffs seek injunctive relief in
                               16    the form of an order enjoining the above-described wrongful acts and practices of
                               17    Defendants, including, but not limited to, an order enjoining Defendants from
                               18    continuing to make the label and advertising claims challenged herein. Plaintiffs also
                               19    request an order awarding Plaintiffs and the Class restitution of the money
                               20    wrongfully acquired by Defendants. Plaintiffs shall be irreparably harmed if such an
                               21    order is not granted.
                               22         54.         Plaintiffs respectfully requests that the Court enjoin Defendants from
                               23    continuing to employ the unlawful methods, acts, and practices alleged herein
                               24    pursuant to § 1780(a)(2). In addition, Defendants should be compelled to provide
                               25    restitution and damages to consumers who paid for Products that are not what they
                               26    expected to receive due to Defendants’ misrepresentations.
                               27                     a.       Plaintiffs and members of the Class are entitled to equitable relief
                               28                     as no adequate remedy at law exists.

                                                                                        14
                                    Error! Unknown document property name.              14 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 16 of 31 Page ID #:58




                                1                              (1)      Injunctive relief is appropriate on behalf of Plaintiffs and
                                2                              members of the Class because Defendants continue to deceptively
                                3                              label the Products as “All Natural.” Injunctive relief is necessary
                                4                              to prevent Defendants from continuing to engage in the unlawful
                                5                              conduct described herein and to prevent future harm—none of
                                6                              which can be achieved through available legal remedies. Further,
                                7                              injunctive relief, in the form of packaging or label modifications,
                                8                              is necessary to dispel public misperception about the Products that
                                9                              has resulted from years of Defendants’ unfair, fraudulent, and
                               10                              unlawful marketing efforts. Such modifications would include,
                               11                              reformulating the Products so they do not contain added coloring
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12                              or removing the “All Natural” label claims. Such relief is also not
  Los Angeles, CA 90069




                               13                              available through a legal remedy as monetary damages may be
                               14                              awarded to remedy past harm (i.e., purchasers who have been
                               15                              misled), while injunctive relief is necessary to remedy future harm
                               16                              (i.e., prevent future purchasers from being misled), under the
                               17                              current circumstances where the dollar amount of future damages
                               18                              is not reasonably ascertainable at this time. Plaintiffs are,
                               19                              currently, unable to accurately quantify the damages caused by
                               20                              Defendants’ future harm (e.g., the dollar amount that Plaintiffs and
                               21                              Class members overpay pay for the underfilled Products),
                               22                              rendering injunctive relief a necessary remedy.
                               23                                                 COUNT TWO
                               24                             Violation of California False Advertising Law,
                               25                          Business & Professions Code Section 17500, et seq.
                               26             55. Plaintiffs repeat and reallege the allegations set forth in the preceding
                               27    paragraphs, and incorporate the same as if set forth herein at length.
                               28

                                                                                        15
                                    Error! Unknown document property name.              15 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 17 of 31 Page ID #:59




                                1             56. Plaintiffs bring this cause of action pursuant to Business and Professions
                                2    Code section 17500, et seq., on their own behalf and on behalf of all other persons
                                3    similarly situated.
                                4             57. California’s False Advertising Law, California Business and Professions
                                5    Code section 17500, et seq., makes it “unlawful for any person to make or disseminate
                                6    or cause to be made or disseminated before the public in this state, in any advertising
                                7    device or in any other manner or means whatever, including over the Internet, any
                                8    statement, concerning personal property or services, professional or otherwise, or
                                9    performance or disposition thereof, which is untrue or misleading and which is
                               10    known, or which by the exercise of reasonable care should be known, to be untrue or
                               11    misleading.”
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12             58. Defendants knowingly disseminated misleading claims regarding the
  Los Angeles, CA 90069




                               13    Products in order to mislead the public about the ingredient makeup of the Products.
                               14             59. Defendants controlled the labeling, packaging, production and
                               15    advertising of the Products. Defendants knew or should have known, through the
                               16    exercise of reasonable care, that their representations and omissions about the
                               17    ingredients of the Products were untrue, deceptive, and misleading.
                               18             60. Defendants’ action of displaying misleading claims and omissions about
                               19    the ingredients of the Products in prominent type face on each of the Products’ front
                               20    labels is likely to deceive the general public.
                               21             61. Defendants’ actions in violation of Section 17500 were false and
                               22    misleading such that the general public is and was likely to be deceived.
                               23             62. As a direct and proximate result of Defendants’ conduct alleged herein in
                               24    violation of the FAL, Plaintiffs and members of the Class, pursuant to § 17535, are
                               25    entitled to an order of this Court enjoining such future wrongful conduct on the part
                               26    of Defendants, and requiring Defendants to disclose the true nature of their
                               27    misrepresentations.
                               28

                                                                                        16
                                    Error! Unknown document property name.              16 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 18 of 31 Page ID #:60




                                1                     b.       Plaintiffs and members of the Class are entitled to equitable relief
                                2                     as no adequate remedy at law exists.
                                3                              (1)      The scope of permissible plaintiffs under the FAL is broader
                                4                     than the CLRA to include, for example, individuals or entities who
                                5                     purchased the Products for non-personal, non-family, and non-household
                                6                     purposes. Thus, Plaintiffs and class members may be entitled to
                                7                     restitution under the FAL, while not entitled to damages under the
                                8                     CLRA.
                                9                              (2)      Injunctive relief is appropriate on behalf of Plaintiffs and
                               10                     members of the Class because Defendants continue to deceptively label
                               11                     the Products and deliberately omit that the Products contain coloring
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12                     additives that render the Products no longer “All Natural.” Injunctive
  Los Angeles, CA 90069




                               13                     relief is necessary to prevent Defendants from continuing to engage in
                               14                     the unlawful conduct described herein and to prevent future harm—none
                               15                     of which can be achieved through available legal remedies. Further,
                               16                     injunctive relief, in the form of label modifications, is necessary to dispel
                               17                     public misperception about the Products that has resulted from years of
                               18                     Defendant’s unfair, fraudulent, and unlawful marketing efforts. Such
                               19                     modifications would include, but are not limited to, reformulating the
                               20                     Products or removing the false “All Natural” labeling. Such relief is also
                               21                     not available through a legal remedy as monetary damages may be
                               22                     awarded to remedy past harm (i.e., purchasers who have been misled),
                               23                     while injunctive relief is necessary to remedy future harm (i.e., prevent
                               24                     future purchasers from being misled), under the current circumstances
                               25                     where the dollar amount of future damages is not reasonably
                               26                     ascertainable at this time. Plaintiffs are, currently, unable to accurately
                               27                     quantify the damages caused by Defendants’ future harm (e.g., the dollar
                               28

                                                                                        17
                                    Error! Unknown document property name.              17 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 19 of 31 Page ID #:61




                                1                     amount that Plaintiffs and Class members overpay pay for the falsely
                                2                     labeled Products), rendering injunctive relief a necessary remedy.
                                3             63. Plaintiffs and the Class have suffered injury in fact and have lost money
                                4    as a result of Defendants’ false representations. Plaintiffs purchased the Products in
                                5    reliance upon the claims and omissions by Defendants that the Products are “All
                                6    Natural,” as represented by Defendants’ labeling and advertising. Plaintiffs would not
                                7    have purchased the Products if they had known that the claims and advertising as
                                8    described herein were false and misleading.
                                9             64. Plaintiffs and members of the Class also request an order requiring
                               10    Defendants to disgorge their ill-gotten gains and/or award full restitution of all monies
                               11    wrongfully acquired by Defendants by means of such acts of false advertising, plus
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    interests and attorneys’ fees.
  Los Angeles, CA 90069




                               13                                                COUNT THREE
                               14                                Violation of California Unfair Competition Law
                               15                                  Business and Professions Code § 17200 et seq.
                               16             65. Plaintiffs repeat and reallege the allegations set forth above, and
                               17    incorporate the same as if set forth herein at length.
                               18             66. Plaintiffs bring this cause of action pursuant to Business and Professions
                               19    Code § 17200, et seq., on their own behalf and on behalf of all other persons similarly
                               20    situated. Plaintiffs seek to represent a Class consisting of “All persons who purchased
                               21    the Products in the United States, or alternatively, in the State of California personal
                               22    consumption and not for resale during the time period of four years prior to the filing
                               23    of the complaint through the present.” Excluded from the Class are Defendants’
                               24    officers, directors, and employees, and any individual who received remuneration
                               25    from Defendants in connection with that individual’s use or endorsement of the
                               26    Products.
                               27             67. The UCL prohibits “any unlawful, unfair... or fraudulent business act or
                               28    practice.” Cal. Bus & Prof. Code § 17200.
                                                                                        18
                                    Error! Unknown document property name.              18 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 20 of 31 Page ID #:62




                                1                                               A. “Unfair” Prong
                                2             68. Under California’s Unfair Competition Law, Cal. Bus. & Prof. Code §
                                3    17200, et. seq., a challenged activity is “unfair” when “any injury it causes outweighs
                                4    any benefits provided to consumers and the injury is one that the consumers
                                5    themselves could not reasonably avoid.” Camacho v. Auto Club of Southern
                                6    California, 142 Cal. App. 4th 1394, 1403 (2006).
                                7             69. Defendants’ advertising and labeling of the Products as “All Natural,”
                                8    when the Products contain coloring additives, are false, misleading, and deceptive.
                                9             70. Defendants’ false advertising of the Products causes injuries to
                               10    consumers, who do not receive the promised benefits from the Products in proportion
                               11    to their reasonable expectations.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12             71. Through false, misleading, and deceptive labeling of the Products,
  Los Angeles, CA 90069




                               13    Defendants seek to take advantage of consumers’ desire for “All Natural” and pure
                               14    products, while reaping the financial benefits of manufacturing lower quality
                               15    Products.
                               16             72. When Defendants claim the Products are “All Natural,” they provide false
                               17    promises to consumers and stifle competition in the marketplace.
                               18             73. Consumers cannot avoid any of the injuries caused by Defendants’ false
                               19    and misleading advertising of the Products.
                               20             74. Some courts conduct a balancing test to decide if a challenged activity
                               21    amounts to unfair conduct under California Business and Professions Code Section
                               22    17200. The courts “weigh the utility of the Defendants’ conduct against the gravity
                               23    of the harm alleged to the victim.” Davis v. HSBC Bank Nevada, N.A., 691 F. 3d 1152,
                               24    1169 (9th Cir. 2012).
                               25             75. Defendants’ material omissions result in financial harm to consumers.
                               26    Thus, the utility of Defendants’ conduct is vastly outweighed by the gravity of its
                               27    harm.
                               28             76. Some courts require the “unfairness must be tethered to some legislative

                                                                                        19
                                    Error! Unknown document property name.              19 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 21 of 31 Page ID #:63




                                1    declared policy or proof of some actual or threatened impact on competition.” Lozano
                                2    v. AT&T Wireless Servs. Inc., 504 F. 3d 718, 735 (9th Cir. 2007).
                                3             77. Defendants’ advertising of the Products, as alleged in the preceding
                                4    paragraphs, is false, deceptive, misleading, and unreasonable, and constitutes unfair
                                5    conduct.
                                6             78. Defendants knew or should have known of their unfair conduct.
                                7             79. As alleged in the preceding paragraphs, the material misrepresentations
                                8    by Defendants detailed above constitute an unfair business practice within the
                                9    meaning of California Business & Professions Code § 17200.
                               10             80. There were reasonably available alternatives to further Defendants’
                               11    legitimate business interests other than the conduct described herein. Defendants
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    could have marketed the Products without making any false statements about the
  Los Angeles, CA 90069




                               13    Products’ ingredients.
                               14             81. All of the conduct alleged herein occurs and continues to occur in
                               15    Defendants’ business. Defendants’ wrongful conduct is part of a pattern or
                               16    generalized course of conduct repeated on thousands of occasions daily.
                               17             82. Pursuant to Business & Professions Code Section 17203, Plaintiffs and
                               18    the Class seek an order of this Court enjoining Defendants from continuing to engage,
                               19    use, or employ their practice of false and deceptive advertising of the Products.
                               20    Likewise, Plaintiffs and the Class seek an order requiring Defendants to disclose such
                               21    misrepresentations, and additionally request an order awarding Plaintiffs restitution
                               22    of the money wrongfully acquired by Defendants by means of responsibility attached
                               23    to Defendants’ failure to disclose the existence and significance of said
                               24    misrepresentations in an amount to be determined at trial.
                               25             83. Plaintiffs and the Class have suffered injury in fact and have lost money
                               26    as a result of Defendants’ unfair conduct. Plaintiffs paid an unwarranted premium for
                               27    the Products. Plaintiffs would not have purchased the Products if they had known that
                               28    the Products were not “All Natural” but instead contained added coloring.

                                                                                        20
                                    Error! Unknown document property name.              20 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 22 of 31 Page ID #:64




                                1                                             B. “Fraudulent” Prong
                                2             84. California Business and Professions Code § 17200, et seq. considers
                                3    conduct fraudulent and prohibits said conduct if it is likely to deceive members of the
                                4    public. Bank of the West v. Superior Court, 2 Cal. 4th 1254, 1267 (1992).
                                5             85. Defendants’ advertising of the Products as “All Natural,” without
                                6    referring to their actual characterization, is likely to deceive members of the public
                                7    into believing that the Products are natural.
                                8             86. Defendants’ advertising of the Products, as alleged in the preceding
                                9    paragraphs, is false, deceptive, misleading, and unreasonable and constitutes
                               10    fraudulent conduct.
                               11             87. Defendants knew or should have known of their fraudulent conduct.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12             88. As alleged in the preceding paragraphs, the material misrepresentations
  Los Angeles, CA 90069




                               13    and omissions by Defendants detailed above constitute a fraudulent business practice
                               14    in violation of California Business & Professions Code Section 17200.
                               15             89. There were reasonably available alternatives to further Defendants’
                               16    legitimate business interests, other than the conduct described herein. Defendants
                               17    could have refrained from labeling the Products as “All Natural.”
                               18             90.        All of the conduct alleged herein occurs and continues to occur in
                               19    Defendants’ business. Defendants’ wrongful conduct is part of a pattern or
                               20    generalized course of conduct repeated on thousands of occasions daily.
                               21             91. Pursuant to Business & Professions Code Section 17203, Plaintiffs and
                               22    the Class seek an order of this Court enjoining Defendants from continuing to engage,
                               23    use, or employ their practice of false and deceptive advertising of the Products.
                               24    Likewise, Plaintiffs and the Class seek an order requiring Defendants to disclose such
                               25    misrepresentations, and additionally request an order awarding Plaintiffs restitution
                               26    of the money wrongfully acquired by Defendants by means of responsibility attached
                               27    to Defendants’ failure to disclose the existence and significance of said
                               28    misrepresentations in an amount to be determined at trial.

                                                                                        21
                                    Error! Unknown document property name.              21 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 23 of 31 Page ID #:65




                                1             92. Plaintiffs and the Class have suffered injury in fact and have lost money
                                2    as a result of Defendants’ fraudulent conduct. Plaintiffs and the Class paid an
                                3    unwarranted premium for the Products. Plaintiffs and the Class would not have
                                4    purchased the Products if they had known that the Products were not “All Natural.”
                                5                                              C. “Unlawful” Prong
                                6             93. California Business and Professions Code Section 17200, et seq.,
                                7    identifies violations of other laws as “unlawful practices that the unfair competition
                                8    law makes independently actionable.” Velazquez v. GMAC Mortg. Corp., 605 F.
                                9    Supp. 2d 1049, 1068 (C.D. Cal. 2008).
                               10             94. Defendants’ advertising of the Products, as alleged in the preceding
                               11    paragraphs, violates California Civil Code Section 1750, et seq., California Business
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    and Professions Code Section 17500, et seq.
  Los Angeles, CA 90069




                               13             95. Defendants’ packaging, labeling, and advertising of the Products, as
                               14    alleged in the preceding paragraphs, are false, deceptive, misleading, and
                               15    unreasonable, and constitute unlawful conduct.
                               16             96. Defendants knew or should have known of their unlawful conduct.
                               17             97. As alleged in the preceding paragraphs, the misrepresentations by
                               18    Defendants detailed above constitute an unlawful business practice within the
                               19    meaning of California Business and Professions Code Section 17200.
                               20             98. There were reasonably available alternatives to further Defendants’
                               21    legitimate business interests other than the conduct described herein. Defendants
                               22    could have refrained from omitting the true characteristics of the Products.
                               23             99. All of the conduct alleged herein occurred and continues to occur in
                               24    Defendants’ business. Defendants’ wrongful conduct is part of a pattern or
                               25    generalized course of conduct repeated on thousands of occasions daily.
                               26             100. Pursuant to Business and Professions Code Section 17203, Plaintiffs and
                               27    the Class seek an order of this Court enjoining Defendants from continuing to engage,
                               28    use, or employ their practice of false and deceptive advertising of the Products.

                                                                                        22
                                    Error! Unknown document property name.              22 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 24 of 31 Page ID #:66




                                1    Likewise, Plaintiffs and the Class seek an order requiring Defendants to disclose such
                                2    misrepresentations, and additionally request an order awarding Plaintiffs restitution
                                3    of the money wrongfully acquired by Defendants by means of responsibility attached
                                4    to Defendants’ failure to disclose the existence and significance of said
                                5    misrepresentations in an amount to be determined at trial.
                                6             101. Plaintiffs and the Class have suffered injury in fact and have lost money
                                7    as a result of Defendants’ unlawful conduct. Plaintiffs paid an unwarranted premium
                                8    for the Products. Plaintiffs would not have purchased the Products if they had known
                                9    that Defendants purposely deceived consumers into believing that the Products were
                               10    “All Natural.”
                               11         102.        As a result of the business acts and practices described above, Plaintiffs
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    and members of the Class, pursuant to § 17203, are entitled to an order enjoining such
  Los Angeles, CA 90069




                               13    future wrongful conduct on the part of Defendants and such other orders and
                               14    judgments that may be necessary to disgorge Defendants’ ill-gotten gains and to
                               15    restore to any person in interest any money paid for the Products as a result of the
                               16    wrongful conduct of Defendants.
                               17                     c.       Plaintiffs and members of the Class are entitled to equitable relief
                               18                     as no adequate remedy at law exists.
                               19                              (1)      The applicable limitations period is four years for claims
                               20                              brought under the UCL, which is one year longer than the
                               21                              applicable statute of limitations under the FAL and CLRA. Thus,
                               22                              class members who purchased the Products between 3 and 4 years
                               23                              prior to the filing of the complaint will be barred from the Class if
                               24                              equitable relief were not granted under the UCL.
                               25                              (2)      The scope of actionable misconduct under the unfair prong
                               26                              of the UCL is broader than the other causes of action asserted
                               27                              herein to include, for example, the overall false and misleading
                               28                              marketing scheme of labeling the Products as “All Natural.” Thus,

                                                                                        23
                                    Error! Unknown document property name.              23 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 25 of 31 Page ID #:67




                                1                              Plaintiffs and class members may be entitled to restitution under
                                2                              the UCL, while not entitled to damages under other causes of
                                3                              action asserted herein (e.g., the FAL requires actual or constructive
                                4                              knowledge of the falsity; the CLRA is limited to certain types of
                                5                              plaintiffs (an individual who seeks or acquires, by purchase or
                                6                              lease, any goods or services for personal, family, or household
                                7                              purposes) and other statutorily enumerated conduct).
                                8                              (3)      Injunctive relief is appropriate on behalf of Plaintiffs and
                                9                              members of the Class because Defendants continue to deceptively
                               10                              label the Products. Injunctive relief is necessary to prevent
                               11                              Defendants from continuing to engage in this unfair, fraudulent,
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12                              and/or unlawful conduct described herein and to prevent future
  Los Angeles, CA 90069




                               13                              harm—none of which can be achieved through available legal
                               14                              remedies. Further, injunctive relief, in the form of packaging or
                               15                              label modifications, is necessary to dispel public misperception
                               16                              about the Products that has resulted from years of Defendant’s
                               17                              unlawful marketing efforts. Such modifications could include, but
                               18                              are not limited to, reformulating the Products so they do not
                               19                              contain added coloring, or remove the “All Natural” label claims.
                               20                              Such relief is not available through a legal remedy, as monetary
                               21                              damages may be awarded to remedy past harm (i.e., purchasers
                               22                              who have been misled), while injunctive relief is necessary to
                               23                              remedy future harm (i.e., prevent future purchasers from being
                               24                              misled), under the current circumstances where the dollar amount
                               25                              of future damages is not reasonably ascertainable at this time.
                               26                              Plaintiffs are, currently, unable to accurately quantify the damages
                               27                              caused by Defendants’ future harm (e.g., the dollar amount that
                               28

                                                                                        24
                                    Error! Unknown document property name.              24 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 26 of 31 Page ID #:68




                                1                              Plaintiffs and Class members will pay for the falsely labeled
                                2                              Products), rendering injunctive relief a necessary remedy.
                                3             103. Pursuant to Civil Code § 3287(a), Plaintiff and the Class are further
                                4    entitled to pre-judgment interest as a direct and proximate result of Defendant’s unfair
                                5    and fraudulent business conduct. The amount on which interest is to be calculated is
                                6    a sum certain and capable of calculation, and Plaintiff and the Class are entitled to
                                7    interest in an amount according to proof.
                                8                                                COUNT FOUR
                                9                                               Unjust Enrichment
                               10             104. Plaintiffs repeat and reallege the allegations set forth above, and
                               11    incorporate the same as if set forth herein at length.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12             105. By means of Defendants’ wrongful conduct alleged herein, Defendants
  Los Angeles, CA 90069




                               13             knowingly sold the Products to Plaintiffs and members of the Class in a manner
                               14    that was unfair, unconscionable, and oppressive.
                               15             106. Defendants knowingly received and retained wrongful benefits and funds
                               16    from Plaintiffs and members of the Class. In so doing, Defendants acted with
                               17    conscious disregard for the rights of Plaintiffs and members of the Class.
                               18             107. As a result of Defendants’ wrongful conduct as alleged herein,
                               19    Defendants have been unjustly enriched at the expense of, and to the detriment of,
                               20    Plaintiffs and members of the Class.
                               21             108. Defendants’ unjust enrichment is traceable to, and resulted directly and
                               22    proximately from, the conduct alleged herein.
                               23             109. Under the common law doctrine of unjust enrichment, it is inequitable for
                               24    Defendants to be permitted to retain the benefits they received, without justification,
                               25    from selling the Products to Plaintiffs and members of the Class in an unfair,
                               26    unconscionable, and oppressive manner. Defendants’ retention of such funds under
                               27    such circumstances making it inequitable to do so constitutes unjust enrichment.
                               28             110. The financial benefits derived by Defendants rightfully belong to
                                                                                        25
                                    Error! Unknown document property name.              25 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 27 of 31 Page ID #:69




                                1    Plaintiffs and members of the Class. Defendants should be compelled to return in a
                                2    common fund for the benefit of Plaintiffs and members of the Class all wrongful or
                                3    inequitable proceeds received by Defendants.
                                4             111. Plaintiffs and members of the Class have no adequate remedy at law.
                                5                                                   COUNT FIVE
                                6                                             Breach of Express Warranty
                                7             112. Plaintiffs repeat and reallege all the allegations of the previous paragraphs
                                8    and incorporate the same as if set forth herein at length.
                                9             113. Defendants expressly warrant that the Products are “All Natural,” as set
                               10    forth above. Defendants’ claims constitute an affirmation of fact, promise, and/or
                               11    description of the goods that became part of the basis of the bargain and created an
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    express warranty that the goods would conform to the stated promise. Plaintiffs placed
  Los Angeles, CA 90069




                               13    importance on Defendants’ claims.
                               14             114. All conditions precedent to Defendants’ liability under this contract have
                               15    been performed by Plaintiffs and the Class.
                               16             115. Defendants breached the terms of the contract, including the express
                               17    warranties, with Plaintiffs and the Class by not providing Products that conform to
                               18    the advertising and label claims.
                               19             116. As a result of Defendants’ breach of contract, Plaintiffs and the Class have
                               20    been damaged in an amount to be determined at trial.
                               21                                                  COUNT SIX
                               22                              Violation of Kentucky False Advertising Law,
                               23                       Kentucky Revised Statutes 367.110 and 367.170 et seq.
                               24             117. Plaintiffs repeat and reallege the allegations set forth in the preceding
                               25    paragraphs, and incorporate the same as if set forth herein at length.
                               26             118. Plaintiffs bring this cause of action pursuant to Kentucky Consumer
                               27    Protection Act (“KCPA”) 367.110 and 170., et seq., on their own behalf and on behalf
                               28    of all other persons similarly situated.
                                                                                        26
                                    Error! Unknown document property name.              26 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 28 of 31 Page ID #:70




                                1             119. KCPA prohibits unlawful any “unfair, false, misleading, or deceptive acts
                                2    or practices in the conduct of any trade or commerce.” (367.170)
                                3             120. Here, each Plaintiff and putative class member purchased goods
                                4    (Defendants’ Products) primarily for personal, family, and household purposes, and
                                5    as a result of Defendants’ misrepresentations suffered an ascertainable loss of money
                                6    which they paid for the Products.
                                7             121. Defendants knowingly disseminated misleading claims regarding the
                                8    Products in order to mislead the public about the ingredient makeup of the Products.
                                9             122. Defendants controlled the labeling, packaging, production and
                               10    advertising of the Products. Defendants knew or should have known, through the
                               11    exercise of reasonable care, that their representations and omissions about the
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    ingredients of the Products were untrue, deceptive, and misleading.
  Los Angeles, CA 90069




                               13             123. Defendants’ action of displaying misleading claims and omissions about
                               14    the ingredients of the Products in prominent type face on each of the Products’ front
                               15    labels is likely to deceive the general public.
                               16             124. Defendants’ actions in violation of Section 367.170 were false and
                               17    misleading such that the general public is and was likely to be deceived.
                               18             125. As a direct and proximate result of Defendants’ conduct alleged herein in
                               19    violation of the FAL, Plaintiffs and members of the Class, pursuant to § 367.170, are
                               20    entitled to an order of this Court enjoining such future wrongful conduct on the part
                               21    of Defendants, and requiring Defendants to disclose the true nature of their
                               22    misrepresentations.
                               23                     d.       Plaintiffs and members of the Class are entitled to equitable relief
                               24                     as no adequate remedy at law exists.
                               25                              (1)      Restitution;
                               26                              (2)      Injunctive relief is appropriate on behalf of Plaintiffs and
                               27                     members of the Class because Defendants continue to deceptively label
                               28                     the Products and deliberately omit that the Products contain coloring

                                                                                        27
                                    Error! Unknown document property name.              27 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 29 of 31 Page ID #:71




                                1                     additives that render the Products no longer “All Natural.” Injunctive
                                2                     relief is necessary to prevent Defendants from continuing to engage in
                                3                     the unlawful conduct described herein and to prevent future harm—none
                                4                     of which can be achieved through available legal remedies. Further,
                                5                     injunctive relief, in the form of label modifications, is necessary to dispel
                                6                     public misperception about the Products that has resulted from years of
                                7                     Defendant’s unfair, fraudulent, and unlawful marketing efforts. Such
                                8                     modifications would include, but are not limited to, reformulating the
                                9                     Products or removing the false “All Natural” labeling. Such relief is also
                               10                     not available through a legal remedy as monetary damages may be
                               11                     awarded to remedy past harm (i.e., purchasers who have been misled),
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12                     while injunctive relief is necessary to remedy future harm (i.e., prevent
  Los Angeles, CA 90069




                               13                     future purchasers from being misled), under the current circumstances
                               14                     where the dollar amount of future damages is not reasonably
                               15                     ascertainable at this time. Plaintiffs are, currently, unable to accurately
                               16                     quantify the damages caused by Defendants’ future harm (e.g., the dollar
                               17                     amount that Plaintiffs and Class members overpay pay for the falsely
                               18                     labeled Products), rendering injunctive relief a necessary remedy.
                               19                              (3)      Attorneys’ fees and costs
                               20                              (4)      Punitive damages.
                               21             126. Plaintiffs and the Class have suffered injury in fact and have lost money
                               22    as a result of Defendants’ false representations. Plaintiffs purchased the Products in
                               23    reliance upon the claims and omissions by Defendants that the Products are “All
                               24    Natural,” as represented by Defendants’ labeling and advertising. Plaintiffs would not
                               25    have purchased the Products if they had known that the claims and advertising as
                               26    described herein were false and misleading.
                               27             127. Plaintiffs and members of the Class also request an order requiring
                               28    Defendants to disgorge their ill-gotten gains and/or award full restitution of all monies

                                                                                        28
                                    Error! Unknown document property name.              28 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 30 of 31 Page ID #:72




                                1    wrongfully acquired by Defendants by means of such acts of false advertising, plus
                                2    interests and attorneys’ fees.
                                3                                            PRAYER FOR RELIEF
                                4             WHEREFORE, Plaintiffs, individually and on behalf of all others similarly
                                5    situated, pray for judgment and relief on all Causes of Action as follows:
                                6                     A.       This action be certified as a class action;
                                7                     B.       Plaintiffs be appointed as the representatives of the Class and any
                                8                              Subclasses;
                                9                     C.       Defendant’s conduct be declared unlawful;
                               10                     D.       An order enjoining Defendants from continuing to label and
                               11                              advertise the Products as challenged herein;
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12                     E.       For an award of restitutionary damages in an amount according to
  Los Angeles, CA 90069




                               13                              proof at trial;
                               14                     F.       An order that Defendants engage in corrective advertising
                               15                              campaign;
                               16                     G.       An order of disgorgement of all profits and unjust enrichment that
                               17                              Defendants obtained as a result of their practices;
                               18                     H.       Punitive damages;
                               19                     I.       For pre-judgment interest from the date of filing this suit;
                               20                     J.       Reasonable attorneys’ fees;
                               21                     K.       Costs of this suit; and
                               22                     L.       Such other and further relief as the Court may deem necessary or
                               23                              appropriate.
                               24    ///
                               25    ///
                               26    ///
                               27    ///
                               28    ///

                                                                                        29
                                    Error! Unknown document property name.              29 COMPLAINT
                                                                             CLASS ACTION
                                    Case 2:21-cv-03987 Document 1 Filed 05/12/21 Page 31 of 31 Page ID #:73




                                1                                            JURY TRIAL DEMANDED
                                2            Plaintiffs demand a jury trial on all triable issues.
                                3

                                4    DATED: May 10, 2021                            CLARKSON LAW FIRM, P.C.
                                5                                                   /s/ Yana Hart
                                6
                                                                                    Ryan J. Clarkson, Esq.
                                                                                    Shireen M. Clarkson, Esq.
                                7                                                   Yana Hart, Esq.
                                8                                                   Attorneys for Plaintiffs
                                9

                               10

                               11
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12
  Los Angeles, CA 90069




                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28

                                                                                        30
                                    Error! Unknown document property name.              30 COMPLAINT
                                                                             CLASS ACTION
